DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 5-7, 9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the newly amended independent claims 1, 7, 12 and 13 require a collector plate connected to two cores having the same lateral 
Claims 2, 5-6, and 9 and 11 are rejected for their dependency from claim 1 and 7 respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1, 7, 12 and 13 all claim the collector plate is connected to two cores that have a same lateral length, and each of the two cores ends with a peripheral rim, and the peripheral rim that is foldable and attaches a cover onto the collector plate. It is unclear what is being referred to as the two cores i.e. whether there are two separate cores or if the two cores are portions of the same core. Specifically if the cores are core 40 and the core of compressible seal 41 as noted in the rejection above as they are the only two separate cores disclosed in the specification, however the core of compressible seal 41 does not have the peripheral rims as required by the claims. Or alternatively if the two cores are meant to refer to two sides of the core 40 as opposed to two completely separate cores since the specification never explicitly discloses any two cores that have the same lateral length as the length of the cores is never explicitly claimed in the text of the specification but rather only generally disclosed in the figures which are not established as being drawn to scale. The only two portions of the core 40 that appears to have similar lengths are the portions of the core 40 on either side of the tube as seen in figure 3’ of the instant application as the core appears to have symmetry around the tube. For the purposes of examination the claims will be interpreted as if the two cores are two sides of the same core 40 as that was what appeared to be discussed in the 3/5/2021 interview referred to on page 9 of the applicant’s arguments.
Claims 2, 5-6, and 9 and 11 are rejected for their dependency from claim 1 and 7 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 and 7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier (US Patent 6,044,554) in view of Lesage (US Patent 7,234,511 B1), Knoll (US Patent 5,058,266), Dey et al. (US Patent Application Publication US 2003/0217838 A1), and McDonnel et al. (US Patent Application Publication US 2012/0298344 A1).
Regarding claim 1, Potier discloses (figures 1-11) a heat exchanger comprising: a tube bundle (bundle 10) comprising a plurality of tubes (tubes 12) arranged parallel to each other (per Col. 3, line 65 through Col. 4, line 5 discloses multiple parallel tubes 12 extending through fins 14) and spacers (fins 14) arranged between said tubes; and 
a collector plate (header plate 18 and gasket 30 together form the collector plate) comprising a plurality of holes (through holes 22, multiple holes Per Col. 4 line 13-16) respectively bordered by first flanges (collar portions 24) into which ends of the tubes (free end portions 16) are inserted and a plurality of compressible seals (an individual seal at compressible sealing gasket 30 between each individual tube 12 and the header plate per Col. 4, line 23-37),  wherein each compressible seal among the plurality of compressible seals forms a respective flange among second flanges (individual gasket collar portions 34 around each tube 12), the respective flange being inserted in a hole among the plurality of holes ( a corresponding collar portion 34 corresponding to an individual tube 12 and associated through hole 22), and the collector plate (18 and 30) is not brazed (per Col. 1, line 24-30 the gasket and 
the second flanges (34) being compressed between the first flanges (24) and the ends (16) of the tubes (12) in order to provide a tight seal between said ends of the tubes and the corresponding first flanges (per at least Col. 1 line 24-30 and Col. 2 line 61 through Col. 3 line 5), 
wherein the first flanges (24) and the second flanges (34) are integral parts of the collector plate (the flanges at 24 and 34 are integral parts of the header plate 18 and gasket 30 which together in the assembled position define the collector plate),
wherein the ends of the tubes (12) comprise a first flaring (the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 3 and 11), a second flaring (each tube 12 has two bulges 38 as seen in figure 2), and a bearing area (the flat portion of tube 12 adjacent collar 24 and gasket collar portion 34) compressing the plurality of compressible seals (an individual seal at compressible sealing gasket 30 between each individual tube 12 and the header plate per Col. 4, line 23-37), 
wherein a size of the ends of the tubes (the ends of the tubes 16) is smaller than a size of a size of an opening of the second flanges (the ends of the tubes 16 extend through the second flanges at gasket 34 and the tubes 16 have a size that allows them to fit within the elements 34 as is seen in figures 2 and 9 of Potier, while the portions at bulges 38 have a larger size than a respective portion of the flanges at 34, under the bulges 38, the other portions of the end of the tubes 16 all fit within the flange 34 , as seen in figure 2 and 9),
wherein the second flanges (34) on each side of the holes (through holes 22) are parallel to each other (as the tubes 12 are  straight and  parallel, the second flanges at collar portions 34 one on one side of the tubes 12 are parallel over the surface of the tubes 12 as seen in figure  10 and 11).

However Potier is silent as to the plurality of tubes are brazed with the spacers and does not disclose any explicit structure/attachment method for attaching the spacers to the tubes.
Lesage teaches a heat exchanger with the header (40) attached to the tubes (24) through a compressible seal (at grommets 36) and that it is known in the art to braze spacers/fins (sinusoidal centers 26) to tubes (24) in a tube bundle (core 22) (the fins are brazed to the tubes per Col. 4 line 51-66).
It would have been obvious to one having ordinary skill in the art to have modified the tube bundle of Potier to include tubes brazed to fins as taught by Lesage doing so would provide an enhanced heat transfer efficiency due to the brazed tube to fin joint as taught by Lesage (Per Col. 4 line 56-58). 
Additionally Potier is silent as to an internal spacer is disposed between the first flaring and the second flaring.
Knoll teaches (figure 2B) a tube for a heat exchanger (flat tube 3) with an internal spacer (web 2) disposed in the center of the tube (A seen in figure 2B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat exchanger tube of Potier to have included the web in the center of the tube of Knoll, including a web/spacer in the center of the tubes of Potier would have placed the spacer/web between the two flarings/bulges 38  and between the first flarings (at the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 
Additionally Potier is silent as to wherein the plurality of holes are substantially rectangular, as Potier shows oval holes for oval tubes.
Dey teaches (figure 1) a heat exchanger with a collector plate (header 4 ) with a plurality of holes for tubes (8), where the plurality of holes are substantially rectangular (the holes stamped in the header are rectangular slots as an alternative to oval slots per paragraph 0005 to accommodate the tubes).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the oval holes for oval tubes of Potier to be rectangular holes for rectangular tubes as recognized by Dey. Doing so would provide for a known alternative shape/structure for accommodating differently shaped tubes in a header/collector plate where rectangular shapes are known alternatives to oval shaped tubes/holes as recognized by Dey (per paragraph 0005), additionally accommodating tubes with flat sides as taught by Dey would allow accommodation of serpentine fins on the flat outer sides of the tubes as recognized by Dey (per paragraph 0046).
Additionally Potier is silent as to the collector plate is connected to two cores that have a same lateral length as Potier only shows in the figures that the through holes 22 are offset from the center of the spine portion 20 and therefore do not have the same length on either side of the through holes. 
McDonnel teaches a core of a collector plate (header plate 234) that has mirror symmetry along a longitudinal center line (per paragraph 0014 where the symmetry causes the edge regions 246a and 246b to have equal width in figure 4b) where the collector plate is 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the through holes of Potier to be in the center of the header plate to have mirror symmetry as taught by McDonell doing so would provide a well-known alternative to the offset through holes of Potier and would allow edges regions of the plate to have equal widths and the plate to have mirror symmetry as recognized by McDonell (per paragraph 0014), additionally the examiner notes that the alternative symmetrical plates are also within in the figures of the prior art of Lesage and Dey although the specific widths/lateral lengths are not explicitly noted.

	Regarding claim 2, Potier as modified disclose the claim limitations of claim 1 above and Potier further discloses wherein at least the end  (16) of each tube (12) has an oblong cross section (as seen in figures 2, 5, 7, and 9). 
	 Regarding claim 5, Potier as modified disclose the claim limitations of claim 1 above and Potier further discloses the second flaring (38) is produced over a limited portion of the ends of the tubes (as seen in figure 2, 3 and 11). 
	Regarding claim 7, Potier as modified disclose the claim limitations of claim 1 above and Potier further discloses a method for producing a heat exchanger as claimed in claim 1, comprising the following steps: 
assembling a tube bundle (10) comprising a plurality of tubes (12) arranged parallel to each other and spacers (fins 14) arranged between said tubes, 
assembling a collector plate (header plate 18 and gasket 30 together form the collector plate)  provided with a plurality of holes (through holes 22, multiple holes Per Col. 4 line 13-16) bordered by first flanges (collar portions 24) with a cross section corresponding to the ends (16) of the tubes (tubes are inserted into through holes 22 and the gasket collar portion 34 per Col. 5 
inserting the ends of the tubes into the holes of the collector plate so as to compress the second flanges of the plurality of compressible seals (tubes ends 16 are inserted into through holes 22 and the gasket collar portion 34 per Col. 5 line 20-34), wherein the collector plate (18 and 30) is not brazed (per Col. 1, line 24-30 the gasket and flaring arrangement allows for the sealing between the tubes and the header without any need for brazing or similar techniques), wherein the step of inserting the ends of the tubes into the holes of the collector plate so as to compress the second flanges comprises a first sub-step of inserting the ends of the tubes into the holes of the collector plate (tubes ends 16 are inserted into through holes 22 and the gasket collar portion 34 per Col. 5 line 20-34) and a second sub-step of producing a first flaring, (the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 3 and 11), a second flaring (each tube 12 has two bulges 38 as seen in figure 2), and a bearing area at the ends of the tubes ( per Col. 5 line 40-54 the portions of the punch 48 below the bulges 38 as seen in figure 11 produce the first flaring area below the collars 34 and 24 and the bearing area at the portions of tube 12 adjacent the collars 24 and 34  as seen in figure 11);
wherein a size of the ends of the tubes (the ends of the tubes 16) is smaller than or equal to a size of a size of an opening of the second flanges (the ends of the tubes 16 extend through the second flanges at gasket 34 and the tubes 16 have a size that allows them to fit 
wherein the second flanges (34) on each side of the holes (through holes 22) are parallel to each other (as the tubes 12 are  straight and  parallel, the second flanges at collar portions 34 one on one side of the tubes 12 are parallel over the surface of the tubes 12 as seen in figure  10 and 11), 
wherein the collector plate is connected to two cores (the central portions of spine portion 20 of header plate 18 on either side of the through holes 22 as seen in figure 1, 4, 6 and 8)  and each of  the two cores ends with a peripheral rim (header plate 18 has peripheral flanges 28 attached to  and on either side of the  spine portion 20) that is foldable and attaches a cover onto the collector plate (the peripheral flanges 28 are bent back to seal a header cover to the peripheral head 36 of the gasket to form a header for the heat exchanger per Col. 4, line 19-22 and lines 31-37).

However Potier is silent as to the plurality of tubes are brazed to the spacers and does not disclose any explicit structure/attachment method for attaching the spacers to the tubes.
Lesage teaches a heat exchanger with the header (40) attached to the tubes (24) through a compressible seal (at grommets 36) and that it is known in the art to braze spacers/fins (sinusoidal centers 26) to tubes (24) in a tube bundle (core 22) (the fins are brazed to the tubes per Col. 4 line 51-66).
It would have been obvious to one having ordinary skill in the art to have modified the tube bundle of Potier to include tubes brazed to fins as taught by Lesage doing so would provide an enhanced heat transfer efficiency due to the brazed tube to fin joint as taught by Lesage (Per Col. 4 line 56-58). 

Knoll teaches (figure 2B) a tube for a heat exchanger (flat tube 3) with an internal spacer (web 2) disposed in the center of the tube (A seen in figure 2B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat exchanger tube of Potier to have included the web in the center of the tube of Knoll, including a web/spacer in the center of the tubes of Potier would have placed the spacer/web between the two flarings/bulges 38  and between the first flarings (at the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 3 and 11) of Potier. Providing the web in the center/ midpoint of the tube as taught by Knoll (figure 2A) would provide a structure that could impart rigidity and impart dimensional stability to flat tubes of a heat exchanger and could also provide turbulent flow to the fluid flow in the tube which would result in a higher heat exchange efficiency as recognized by Knoll (per Col. 2 line 56-64).
Additionally Potier is silent as to wherein the plurality of holes are substantially rectangular, as Potier shows oval holes for oval tubes.
Dey teaches (figure 1) a heat exchanger with a collector plate (header 4 ) with a plurality of holes for tubes (8), where the plurality of holes are substantially rectangular (the holes stamped in the header are rectangular slots as an alternative to oval slots per paragraph 0005 to accommodate the tubes).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the oval holes for oval tubes of Potier to be rectangular holes for rectangular tubes as recognized by Dey. Doing so would provide for a known alternative shape/structure for accommodating differently shaped tubes in a header/collector plate where rectangular shapes are known alternatives to oval shaped tubes/holes as recognized by Dey (per paragraph 0005), additionally accommodating tubes with flat sides as taught by Dey would 
Additionally Potier is silent as to the collector plate is connected to two cores that have a same lateral length as Potier only shows in the figures that the through holes 22 are offset from the center of the spine portion 20 and therefore do not have the same length on either side of the through holes. 
McDonnel teaches a core of a collector plate (header plate 234) that has mirror symmetry along a longitudinal center line (per paragraph 0014 where the symmetry causes the edge regions 246a and 246b to have equal width in figure 4b) where the collector plate is connected to two cores that have a same lateral length (the edge regions 246a and 246b have equal width/lateral length per paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the through holes of Potier to be in the center of the header plate to have mirror symmetry as taught by McDonell doing so would provide a well-known alternative to the offset through holes of Potier and would allow edges regions of the plate to have equal widths and the plate to have mirror symmetry as recognized by McDonell (per paragraph 0014), additionally the examiner notes that the alternative symmetrical plates are also within in the figures of the prior art of Lesage and Dey although the specific widths/lateral lengths are not explicitly noted.
	 Regarding claim 9, Potier as modified disclose the claim limitations of claim 7 above and Potier further discloses the step of inserting the ends of the tubes into the holes of the collector plate so as to compress the second flanges comprises a step of press-fitting the ends of the tubes into the holes of the collector plate (via punch 48), at least said ends (16 at bulges 38) being larger in size than openings of the second flanges (the bulges 38 have a larger diameter than the collars 34 as seen in figure 11). 
Regarding claim 11, Potier as modified disclose the claim limitations of claim 11 above and Potier further discloses the second flaring (38) is produced over a limited portion of the ends of the tubes (a seen in figure 2, 3 and 11).
	Regarding claim 12, Potier discloses (figures 1-11) a tube bundle (bundle 10) comprising: a plurality of tubes (tubes 12) arranged parallel to each other (per Col. 3, line 65 through Col. 4, line 5 discloses multiple parallel tubes 12 extending through fins 14); and 
a plurality of spacers (fins 14) arranged between the plurality of tubes (fins 14 would extend between adjacent tubes 12), 
wherein the ends of the tubes (free end portions 16) are configured to be inserted into a plurality of holes (through holes 22) of a collector plate (header plate 18 and gasket 30 together form the collector plate) respectively bordered by a first flanges (collar portions 24), 
wherein the collector plate (18 and 30) is not brazed (per Col. 1, line 24-30 the gasket and flaring arrangement allows for the sealing between the tubes and the header without any need for brazing or similar techniques), 
wherein the collector plate (18 and 30) comprises a plurality of compressible seals (an individual seal at compressible sealing gasket 30 between each individual tube 12 and the header plate per Col. 4, line 23-37), wherein each compressible seal among the plurality of compressible seals forms a respective flange among second flanges (individual gasket collar portions 34 around each tube 12), the respective flange being inserted in a hole among the plurality of holes ( a corresponding collar portion 34 corresponding to an individual tube 12 and associated through hole 22), the second flanges (34) configured to compress between the first flanges (24) and the ends (16) of the tubes (12) in order to provide a tight seal between the ends of the tubes and the corresponding first flanges (per at least Col. 1 line 24-30 and Col. 2 line 61 through Col. 3 line 5 and seen in figure 10 and 11),

wherein the ends of the tubes (12) comprise a first flaring (the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 3 and 11), a second flaring (each tube 12 has two bulges 38 as seen in figure 2), and a bearing area configured (the flat portion of tube 12 adjacent collar 24 and gasket collar portion 34) configured to compress the plurality of compressible seals ( an individual seal at compressible sealing gasket 30 between each individual tube 12 and the header plate is compressed, with an uncompressed state seen in figure 10),
wherein a size of the ends of the tubes (the ends of the tubes 16) is smaller than or equal to a size of a size of an opening of the second flanges (the ends of the tubes 16 extend through the second flanges at gasket 34 and the tubes 16 have a size that allows them to fit within the elements 34 as is seen in figures 2 and 9 of Potier, while the portions at bulges 38 have a larger size than a respective portion of the flanges at 34, under the bulges 38, the other portions of the end of the tubes 16 all fit within the flange 34, as seen in figure 2 and 9),
wherein the second flanges (34) on each side of the holes (through holes 22) are parallel to each other (as the tubes 12 are  straight and  parallel, the second flanges at collar portions 34 one on one side of the tubes 12 are parallel over the surface of the tubes 12 as seen in figure  10 and 11), 
wherein the collector plate is connected to two cores (the central portions of spine portion 20 of header plate 18 on either side of the through holes 22 as seen in figure 1, 4, 6 and 8)  and each of  the two cores ends with a peripheral rim (header plate 18 has peripheral flanges 28 attached to  and on either side of the  spine portion 20) that is foldable and attaches a cover onto the collector plate (the peripheral flanges 28 are bent back to seal a header cover 
However Potier is silent as to the plurality of tubes are brazed with the spacers and does not disclose any explicit structure/attachment method for attaching the spacers to the tubes.
Lesage teaches a heat exchanger with the header (40) attached to the tubes (24) through a compressible seal (at grommets 36) and that it is known in the art to braze spacers/fins (sinusoidal centers 26) to tubes (24) in a tube bundle (core 22) (the fins are brazed to the tubes per Col. 4 line 51-66).
It would have been obvious to one having ordinary skill in the art to have modified the tube bundle of Potier to include tubes brazed to fins as taught by Lesage doing so would provide an enhanced heat transfer efficiency due to the brazed tube to fin joint as taught by Lesage (Per Col. 4 line 56-58). 
Additionally Potier is silent as to an internal spacer is disposed between the first flaring and the second flaring.
Knoll teaches (figure 2B) a tube for a heat exchanger (flat tube 3) with an internal spacer (web 2) disposed in the center of the tube (A seen in figure 2B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat exchanger tube of Potier to have included the web in the center of the tube of Knoll, including a web/spacer in the center of the tubes of Potier would have placed the spacer/web between the two flarings/bulges 38  and between the first flarings (at the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 3 and 11) of Potier. Providing the web in the center/ midpoint of the tube as taught by Knoll (figure 2A) would provide a structure that could impart rigidity and impart dimensional stability to flat tubes of a heat exchanger and could also provide turbulent flow to the fluid flow in the tube which would result in a higher heat exchange efficiency as recognized by Knoll (per Col. 2 line 56-64).

Dey teaches (figure 1) a heat exchanger with a collector plate (header 4) with a plurality of holes for tubes (8), where the plurality of holes are substantially rectangular (the holes stamped in the header are rectangular slots as an alternative to oval slots per paragraph 0005 to accommodate the tubes).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the oval holes for oval tubes of Potier to be rectangular holes for rectangular tubes as recognized by Dey. Doing so would provide for a known alternative shape/structure for accommodating differently shaped tubes in a header/collector plate where rectangular shapes are known alternatives to oval shaped tubes/holes as recognized by Dey (per paragraph 0005), additionally accommodating tubes with flat sides as taught by Dey would allow accommodation of serpentine fins on the flat outer sides of the tubes as recognized by Dey (per paragraph 0046).
Additionally Potier is silent as to the collector plate is connected to two cores that have a same lateral length as Potier only shows in the figures that the through holes 22 are offset from the center of the spine portion 20 and therefore do not have the same length on either side of the through holes. 
McDonnel teaches a core of a collector plate (header plate 234) that has mirror symmetry along a longitudinal center line (per paragraph 0014 where the symmetry causes the edge regions 246a and 246b to have equal width in figure 4b) where the collector plate is connected to two cores that have a same lateral length (the edge regions 246a and 246b have equal width/lateral length per paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the through holes of Potier to be in the center of the header plate to have mirror symmetry as taught by McDonell doing so would provide a well-known 

	Regarding claim 13, Potier discloses (figures 1-11) a method for operating a heat exchanger, comprising: flowing (via coolant fluid in the tubes 12), using a collector comprising a collector plate (header plate 18 and gasket 30 together form the collector plate), a first fluid through a tube bundle (bundle 10), the tube bundle comprising a plurality of tubes (tubes 12) arranged parallel to each other (per Col. 3, line 65 through Col. 4, line 5 discloses multiple parallel tubes 12 extending through fins 14) and a plurality of spacers (fins 14) arranged between the tubes, wherein the collector plate comprises a plurality of holes (through holes 22, multiple holes Per Col. 4 line 13-16) respectively bordered by a first flanges (collar portions 24) into which ends of the tubes (free end portions 16) are inserted; and 
the collector plate (18 and 30) is not brazed (per Col. 1, line 24-30 the gasket and flaring arrangement allows for the sealing between the tubes and the header without any need for brazing or similar techniques), the collector plate (18 and 30) comprising a plurality of compressible seals (an individual seal at compressible sealing gasket 30 between each individual tube 12 and the header plate per Col. 4, line 23-37),  wherein each compressible seal among the plurality of compressible seals forms a respective flange among second flanges (individual gasket collar portions 34 around each tube 12), the respective flange being inserted in a hole among the plurality of holes ( a corresponding collar portion 34 corresponding to an individual tube 12 and associated through hole 22), the second flanges (34) being compressed between the first flanges (24) and the ends of the tubes (16) in order to provide a tight seal 
wherein the first flanges (24) and the second flanges (34) are integral parts of the collector plate (the flanges at 24 and 34 are integral parts of the header plate 18 and gasket 30 which together in the assembled position define the collector plate), wherein the ends of the tubes (12) comprise a first flaring (the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 3 and 11), a second flaring (each tube 12 has two bulges 38 as seen in figure 2), and a bearing area (the flat portion of tube 12 adjacent collar 24 and gasket collar portion 34) compressing the plurality of compressible seals ( an individual seal at compressible sealing gasket 30 between each individual tube 12 and the header plate is compressed, with an uncompressed state seen in figure 10),
wherein a size of the ends of the tubes (the ends of the tubes 16) is smaller than or equal to a size of a size of an opening of the second flanges (the ends of the tubes 16 extend through the second flanges at gasket 34 and the tubes 16 have a size that allows them to fit within the elements 34 as is seen in figures 2 and 9 of Potier, while the portions at bulges 38 have a larger size than a respective portion of the flanges at 34, under the bulges 38, the other portions of the end of the tubes 16 all fit within the flange 34 , as seen in figure 2 and 9),
wherein the second flanges (34) on each side of the holes (through holes 22) are parallel to each other (as the tubes 12 are  straight and  parallel, the second flanges at collar portions 34 one on one side of the tubes 12 are parallel over the surface of the tubes 12 as seen in figure  10 and 11),
wherein the collector plate is connected to two cores (the central portions of spine portion 20 of header plate 18 on either side of the through holes 22 as seen in figure 1, 4, 6 and 8)  and each of  the two cores ends with a peripheral rim (header plate 18 has peripheral flanges 28 attached to  and on either side of the  spine portion 20) that is foldable and attaches a cover onto the collector plate (the peripheral flanges 28 are bent back to seal a header cover 
However Potier is silent as to the plurality of tubes are brazed with the spacers and does not disclose any explicit structure/attachment method for attaching the spacers to the tubes.
Lesage teaches a heat exchanger with the header (40) attached to the tubes (24) through a compressible seal (at grommets 36) and that it is known in the art to braze spacers/fins (sinusoidal centers 26) to tubes (24) in a tube bundle (core 22) (the fins are brazed to the tubes per Col. 4 line 51-66).
It would have been obvious to one having ordinary skill in the art to have modified the tube bundle of Potier to include tubes brazed to fins as taught by Lesage doing so would provide an enhanced heat transfer efficiency due to the brazed tube to fin joint as taught by Lesage (Per Col. 4 line 56-58). 
	Additionally Potier is silent as to any specific method of operation in the text of Potier, and as such Potier does not explicitly disclose flowing a first fluid through the tube bundle or flowing a second fluid outside of the plurality of tubes. However given the structure of Potier that is implicitly how the heat exchanger of Potier would operate.
	Lesage explicitly teaches a bundle of tubes (24) with a collector plate (header plate 40) where fluid flows through the tube bundle (Per Col. 5 line 66 through Col. 6 line 4 fluid is flowing through the tubes) and flowing a second fluid around the outside of the plurality of tubes (air flows over the sinusoidal centers 26 around the tubes 24 per Col. 5 line 66 through Col. 6 line 4). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to operate the heat exchanger of Potier with the different heat exchange fluids flowing through and over the heat exchanger tubes respectively as taught by Lesage. Doing so would provide a known means or operating a heat exchange to provide a high heat exchange rate between the two fluids as taught by Lesage (per Col. 5 lien 66 through Col. 6 line 11).

Knoll teaches (figure 2B) a tube for a heat exchanger (flat tube 3) with an internal spacer (web 2) disposed in the center of the tube (A seen in figure 2B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat exchanger tube of Potier to have included the web in the center of the tube of Knoll, including a web/spacer in the center of the tubes of Potier would have placed the spacer/web between the two flarings/bulges 38  and between the first flarings (at the bent portion of tube 12 above fins 14 and below gasket collar portion 34 as seen in figure 3 and 11) of Potier. Providing the web in the center/ midpoint of the tube as taught by Knoll (figure 2A) would provide a structure that could impart rigidity and impart dimensional stability to flat tubes of a heat exchanger and could also provide turbulent flow to the fluid flow in the tube which would result in a higher heat exchange efficiency as recognized by Knoll (per Col. 2 line 56-64).
Additionally Potier is silent as to wherein the plurality of holes are substantially rectangular, as Potier shows oval holes for oval tubes.
Dey teaches (figure 1) a heat exchanger with a collector plate (header 4 ) with a plurality of holes for tubes (8), where the plurality of holes are substantially rectangular (the holes stamped in the header are rectangular slots as an alternative to oval slots per paragraph 0005 to accommodate the tubes).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the oval holes for oval tubes of Potier to be rectangular holes for rectangular tubes as recognized by Dey. Doing so would provide for a known alternative shape/structure for accommodating differently shaped tubes in a header/collector plate where rectangular shapes are known alternatives to oval shaped tubes/holes as recognized by Dey (per paragraph 0005), additionally accommodating tubes with flat sides as taught by Dey would 
Additionally Potier is silent as to the collector plate is connected to two cores that have a same lateral length as Potier only shows in the figures that the through holes 22 are offset from the center of the spine portion 20 and therefore do not have the same length on either side of the through holes. 
McDonnel teaches a core of a collector plate (header plate 234) that has mirror symmetry along a longitudinal center line (per paragraph 0014 where the symmetry causes the edge regions 246a and 246b to have equal width in figure 4b) where the collector plate is connected to two cores that have a same lateral length (the edge regions 246a and 246b have equal width/lateral length per paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the through holes of Potier to be in the center of the header plate to have mirror symmetry as taught by McDonell doing so would provide a well-known alternative to the offset through holes of Potier and would allow edges regions of the plate to have equal widths and the plate to have mirror symmetry as recognized by McDonell (per paragraph 0014), additionally the examiner notes that the alternative symmetrical plates are also within in the figures of the prior art of Lesage and Dey although the specific widths/lateral lengths are not explicitly noted.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier (US Patent 6,044,554) in view of Lesage (US Patent 7,234,511 B1), Knoll (US Patent 5,058,266), McDonnel et al. (US Patent Application Publication US 2012/0298344 A1) and in further view of Ahaus et al. (US Patent 6,082,446).
Regarding claim 6, Potier as modified disclose the claim limitations of claim 1 above and Potier further discloses the second flanges (compressible gasket collars 34) are  Since Potier does, however, disclose that the second flange is compressed the percentage of compression defines a result effective variable i.e. a variable which achieves a recognized result. In this case, the recognized result is that the rate/ percentage of compression of the collar allows for a reliable leak-proof seal (as taught by Ahaus per Col. 3 line 58-67 and Col 4, line 20-27, where different ranges or compression could be required to establish a reliable leak-proof seal depending on the selection of materials used for the seal as well as the desired operating conditions of temperature and pressure which would all alter the amount of compression required for a given set of conditions). Therefore, since the general conditions of the claim, i.e. that the second flange is compressed, was disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the compressible gasket collar of Potier compressed at 25-35% to establish a leak proof seal in a heat exchanger.
Response to Arguments
Applicant's arguments filed 3/22/2021, with respect to the rejection(s) of claim(s) 1, 7, 12 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Potier (US Patent 6,044,554) in view of Lesage (US Patent 7,234,511 B1), Knoll (US Patent 5,058,266), Dey et al. (US Patent Application Publication US 2003/0217838 A1), and McDonnel et al. (US Patent Application Publication US 2012/0298344 A1) where McDonnell explicitly discloses a header core having same lateral lengths on either side of the tube holes in the header plate.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Potier; Michel (US 5311934 A) and Letrange; Frederic et al. (US 5758721 A) discloses symmetrical headers and Riondet; Christian et al. (US 20150153114 A1) discloses off center embodiments of headers as an alternative embodiment to centered headers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763